IN THE SUPREME COURT OF IOWA
                                No. 08–1483

                            Filed October 30, 2009


IN THE INTEREST OF E.L.C.,
     Minor Child,

STATE OF IOWA,
    Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Carol S. Egly,

District Associate Judge.



      Minor child seeks further review of court of appeals’ decision

reversing juvenile court’s denial of the State’s motion to waive

jurisdiction over the child to permit prosecution as an adult. DECISION

OF COURT OF APPEALS VACATED.                DISTRICT COURT DECISION

AFFIRMED.



      Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant

Attorney General, John P. Sarcone, County Attorney, and Kevin

Brownell, Assistant County Attorney, for appellant.



      M. Kathryn Miller, Juvenile Public Defender, Des Moines, for

appellee minor child.
                                     2

PER CURIAM.

      Over a few days in August 2008, seventeen-year-old E.L.C. made a

series of poor decisions resulting in the death of another person in a

traffic accident. A delinquency petition was filed, but the State sought to

have the juvenile court waive jurisdiction so E.L.C. could be prosecuted

as an adult. After the juvenile court denied the State’s motion, this court

granted the State’s application for interlocutory appeal. The matter was

transferred to the court of appeals, where a divided court concluded the

juvenile court abused its discretion in determining the State had failed to

establish grounds for waiver of jurisdiction.         We granted E.L.C.’s

application for further review. Upon our review of the record, controlling

law, and the parties’ arguments, we vacate the court of appeals’ decision

and affirm the decision of the district court denying the State’s motion.

      Although we typically review decisions of the juvenile court

de novo, when the legislature has granted the juvenile court discretion,

as in the decision to waive jurisdiction, we review for an abuse of

discretion. State v. Tesch, 704 N.W.2d 440, 447 (Iowa 2005). “An abuse

of discretion occurs when the court's decision is based on grounds or

reasons that are clearly untenable or unreasonable.” Id. In assessing

the court’s exercise of discretion, we give weight to the court’s factual

determinations, particularly with respect to witness credibility, but we

are not bound by them. Id.

      In addition to other prerequisites not challenged here, before

waiving jurisdiction, the juvenile court must determine

      that the state has established there are not reasonable
      prospects for rehabilitating the child if the juvenile court
      retains jurisdiction over the child and the child is
      adjudicated to have committed the delinquent act, and that
      waiver of the court’s jurisdiction over the child for the alleged
                                    3
      commission of the public offense would be in the best
      interests of the child and the community.

Iowa Code § 232.45(6)(c) (2007).     In making this determination, the

juvenile court must consider the following factors, but is not limited to

these considerations:

            a. The nature of the alleged delinquent act and the
      circumstances under which it was committed.
            b. The nature and extent of the child’s prior contacts
      with juvenile authorities, including past efforts of such
      authorities to treat and rehabilitate the child and the
      response to such efforts.
            c. The programs, facilities and personnel available to
      the juvenile court for rehabilitation and treatment of the
      child, and the programs, facilities and personnel which
      would be available to the court that would have jurisdiction
      in the event the juvenile court waives its jurisdiction so that
      the child can be prosecuted as an adult.

Id. § 232.45(8)(a)–(c).

      The State contends the juvenile court abused its discretion by

retaining jurisdiction because that decision “deprived [E.L.C.] of the best

available option for her rehabilitation:     the Polk County Attorney’s

Youthful Offender Pretrial Intervention Program.”       The district court

found, however, that E.L.C. had no need for rehabilitation. We turn now

to the facts.

      The delinquent acts giving rise to this case began when E.L.C.

struck another vehicle while driving without a license. A second accident

occurred when E.L.C. drove away from the scene of the first accident, ran

a red light, and struck a motorcyclist, causing his death. E.L.C. then

attempted to walk away from the scene of the second collision, but was

stopped by two bystanders. Based on these events, E.L.C. was charged

with two counts of failure to give information and aid (one a simple

misdemeanor and one a class “D” felony) and with one count of vehicular

homicide (a class “C” felony).
                                      4

      A juvenile court officer (JCO) assigned to the case reported that

E.L.C. was “a personable young woman who is aware of the seriousness

of this situation.” According to the JCO, E.L.C. had a happy home life,

but at the time of the accidents was driving against her parents’ express

instructions to the contrary. He concluded “she panicked from the start

of this series of events.”

      E.L.C. had no prior involvement with the court system. Although

she had had some previous problems at school, there had been no “office

referrals” for three years, and she was on schedule to graduate from high

school. A school counselor testified that E.L.C. was “a model student,”

“very studious,” and very respectful at school, had no “behavior problems

. . . at all,” and had “very good” attendance. E.L.C. held two part-time

jobs, and the day before the accidents in question, she had enlisted in

the National Guard.          She had no history of substance abuse or

psychological problems.

      At the time of the alleged delinquent acts, E.L.C. was just two

weeks shy of eighteen.        The JCO reported that “[s]he is willing to

cooperate with whatever services that would be offered and required of

her if she remains in Juvenile Court.”             Nonetheless, the JCO

recommended that the juvenile court waive jurisdiction. Although he did

not necessarily think it was in E.L.C.’s best interest to be waived to adult

court, he concluded if she were left in juvenile court, she “could never be

held accountable for violations of her probation without first being found

in contempt of court.” Based on “the seriousness of the charge combined

with [E.L.C.’s] age at the time of the offense,” he concluded he was “left

with only one option”—waiver.

      At the hearing on the State’s motion, the JCO testified consistently

with his report.    Pertinent to the State’s argument on appeal that the
                                      5

juvenile court deprived E.L.C. of the opportunities for rehabilitation

offered by adult court, the JCO stated:      “I didn’t find any information

that [E.L.C.] was in need of rehabilitation. As serious as this offense is, it

seemed to me to be an isolated incident.”

      A psychologist who had examined E.L.C. testified that E.L.C. had

no “rehabilitation needs” from a mental health standpoint. This witness

testified that, other than punishment and retribution, there was no

benefit to the community from prosecuting E.L.C. in the adult system.

The psychologist believed that E.L.C. posed a minimal risk to the

community and was unlikely to commit future crimes. Moreover, in the

witness’s opinion, E.L.C.’s prosecution as an adult might have a

detrimental impact on E.L.C. The psychologist testified: “[P]rior to this

for all practical purposes [E.L.C.] was on her way to becoming a

contributing adult, and the adult system can sometimes impact that in a

negative manner.”

      In denying the State’s motion, the juvenile court concluded the

State had not met its burden to prove it was in E.L.C.’s and the

community’s best interests for the court to waive jurisdiction. The court

noted E.L.C. needed no rehabilitation.         It concluded E.L.C.’s poor

decisions were “errors of maturity” and that, during the eighteen months

the juvenile court would have supervision of E.L.C., there could be “a

tremendous amount” of maturing. See generally Iowa Code § 232.53(2)

(allowing juvenile court to maintain jurisdiction until the child reaches

nineteen and one-half years of age when dispositional order entered after

child attains age of seventeen). Rejecting an argument that there were

no consequences in juvenile court, the court pointed out that, if E.L.C.

violated her juvenile probation, she could be held in contempt and jailed

for up to six months.       We think the juvenile court’s rationale for
                                      6

concluding it was not in E.L.C.’s best interest, nor in the community’s

best interest, to prosecute E.L.C. as an adult, was not unreasonable or

untenable.

      The    juvenile   court’s   factual    finding   that   E.L.C.   had   no

rehabilitative needs enjoys abundant support in the record, and on our

review, we make the same finding. This finding renders insignificant the

fact that adult court “has more options” than juvenile court and would

provide E.L.C. “with the best option for rehabilitation,” the Youthful

Offender Program, as urged by the State.

      We also find unpersuasive the State’s argument that the juvenile

court’s failure to follow the recommendation of an experienced JCO

indicates an abuse of discretion under the circumstances of this case.

The JCO was clearly dissatisfied with both options: juvenile court and

adult court. In fact, even the JCO acknowledged in his written report

that he was not “comfortable stating that it is in [E.L.C.’s] best interest to

be waived to the Adult Court.” Perhaps the most direct response to the

State’s argument, however, is simply that it is the judge, not the JCO,

who is obligated to make the decision as to whether the requirements for

waiver have been met. While there may have been room for a difference

of opinion in this case, that alone, or in combination with the other

arguments made by the State, is not a basis to conclude the juvenile

court abused its discretion.

      Finally, the State expresses concern that the prospect of E.L.C.’s

incarceration if jurisdiction were waived “received undue emphasis from

the juvenile court.”      We disagree that this prospect received any

“emphasis” by the juvenile court.           The court simply recognized the

possibility of incarceration, while acknowledging “that it’s very unlikely.”

Surely this potential outcome, should E.L.C. be prosecuted as an adult,
                                    7

is a relevant circumstance in determining whether it is in E.L.C.’s best

interest to waive jurisdiction.   Therefore, the juvenile court’s proper

consideration of this option does not support a conclusion the court

abused its discretion.

      In summary, we hold the juvenile court’s decision was not

unreasonable or untenable.     Accordingly, the court did not abuse its

discretion in refusing the State’s request that the juvenile court waive

jurisdiction over E.L.C.    We vacate the court of appeals’ contrary

decision, affirm the decision of the district court, and remand this case

for further proceedings consistent with our opinion.

      DECISION OF COURT OF APPEALS VACATED.                     DISTRICT

COURT DECISION AFFIRMED.

      All justices concur except Cady, J., who takes no part.

      This opinion shall not be published.